Exhibit 99.1 FOR IMMEDIATE RELEASE Alphatec Holdings Announces Fourth Quarter and Full Year 2016 Financial Results CARLSBAD, Calif., Mar. 15, 2017 Alphatec Holdings, Inc. (Nasdaq: ATEC), the parent company of Alphatec Spine, Inc., a provider of spinal fusion technologies, announced today financial results for the fourth quarter and full year ended December 31, 2016. • Fourth quarter total net revenues of $27.1 million; revenue from the Company’s U.S. commercial business of $24.5 million. • Annual total net revenues of $120.2 million; revenue from the Company’s U.S. commercial business of $106.9 million. • Cash and cash equivalents of $19.6 million at the end of the fourth quarter. Financial Results for the Fourth Quarter and Full Year Ended December 31, 2016 As a result of the sale of the Company’s international business in September 2016, the financial results and related assets and liabilities of such business have been excluded from continuing operations for all periods herein and reported as discontinued operations. U.S. commercial revenues for the fourth quarter of 2016 were $24.5 million, down 16.9%, compared to $29.5 million reported for the fourth quarter of 2015. For the full year ended December 31, 2016, U.S. commercial revenues were $106.9 million, representing a decrease of 6.7%, compared to $114.6 million reported for full year 2015. For the fourth quarter 2016, U.S. commercial revenues decreased primarily as a result of a decrease in the Company’s stocking business, lower U.S. hospital unit volume and pricing declines. For the full year 2016, U.S. commercial revenues decreased primarily as a result of a decrease in the Company’s stocking business and pricing declines, partially offset by higher hospital volumes. U.S. gross profit and gross margin for the fourth quarter of 2016 were $15.2 million and 62.2%, respectively, compared to $21.4 million and 72.6%, respectively, for the fourth quarter of 2015. For the full year 2016, U.S. gross profit and gross margin were $71.7 million and 67.0%, respectively, compared to $79.5 million and 69.4%, respectively, for full year 2015. For the fourth quarter and full year 2016, gross margins declined as compared to 2015, primarily as a result of:higher product costs driven by lower than planned sourcing volumes throughout 2016, obsolescence charges related to product portfolio management, and price declines, partially offset by the absence of one-time charges that occurred in 2015. Total operating expenses for the fourth quarter of 2016 were $21.7 million, reflecting a decrease of $7.4 million, or approximately 25% improvement over the fourth quarter of 2015. For the full year 2016, total operating expenses were $91.5 million, reflecting a decrease of $172.4 million compared to the full year 2015, which included non-cash goodwill and intangible asset impairment charges totaling $164.3 million. GAAP net loss for the fourth quarter of 2016 was $4.7 million or ($0.56) per share (basic and diluted), compared to a net loss of $9.9 million, or ($1.18) per share (basic and diluted) for the fourth quarter of 2015.For the full year, 2016 GAAP net loss was $30.3 million or ($3.57) per share (basic and diluted), compared to a net loss of $178.7 million, or ($21.53) per share basic and diluted for full year 2015. GAAP net loss for full year 2015 was unfavorably impacted by $164.3 million of non-cash impairment charges. Adjusted EBITDA in the fourth quarter of 2016 was $(2.2) million, compared to $3.4 million for the fourth quarter of 2015.For the full year 2016, Adjusted EBITDA was $1.1 million, compared to $10.5 million for the full year 2015.Please refer to the table, "Alphatec Holdings, Inc. Reconciliation of Non-GAAP Financial Measures" that follows for more detailed information. Total Current and Long-term debt, includes $34.8 million in term debt and $12.5 million outstanding under the Company’s revolving credit facility at December 31, 2016. This compares to $29.9 million in term debt and $12.2 million outstanding under the Company’s revolving credit facility at September 30, 2016. Cash and cash equivalents were $19.6 million at December 31, 2016, compared to $25.6 million reported at September 30, 2016. “Through our actions in 2016, we positioned the organization to be more responsive to today’s world-class spine surgeons, our employees and shareholders,” said Terry Rich, Chief Executive Officer of Alphatec.“We look forward to providing you with a company update and more details on our plans in connection with the announcement of our first quarter 2017 results.” Non-GAAP Information To supplement the Company’s financial statements presented in accordance with U.S. generally accepted accounting principles (GAAP), the Company reports certain non-GAAP financial measures such as Adjusted EBITDA. Adjusted EBITDA included in this press release is a non-GAAP financial measure that represents net income (loss), excluding the effects of interest, taxes, depreciation, amortization, stock-based compensation expenses, in process research and development (IPR&D) expenses and other non-recurring income or expense items, such as impairments, restructuring expenses, severance expenses, litigation expenses, damages associated with ongoing litigation and transaction-related expenses. The Company believes that non-GAAP Adjusted EBITDA provides investors with an additional tool for evaluating the Company's core performance, which management uses in its own evaluation of continuing operating performance, and a baseline for assessing the future earnings potential of the Company. For completeness, management uses non-GAAP Adjusted EBITDA in conjunction with GAAP earnings and earnings per common share measures. The Company’s Adjusted EBITDA measure may not provide information that is directly comparable to that provided by other companies in the Company’s industry, as other companies in the industry may calculate non-GAAP financial results differently, particularly related to non-recurring, unusual items. Adjusted EBITDA should be considered in addition to, and not as a substitute for, or superior to, financial measures calculated in accordance with GAAP. Included below are reconciliations of the non-GAAP financial measures to the comparable GAAP financial measure.
